

116 HRES 888 IH: Supporting the designation of March 2020 as Endometriosis Awareness Month.
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 888IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. David Scott of Georgia (for himself, Ms. Finkenauer, Mrs. Watson Coleman, Ms. Fudge, Ms. Johnson of Texas, Mr. Brown of Maryland, Mrs. Demings, Mrs. Hayes, Mr. Clay, Mr. Green of Texas, Mr. Lawson of Florida, Mr. Thompson of Mississippi, Mr. Bishop of Georgia, Mr. Cleaver, Mr. Clyburn, Mr. Butterfield, Mr. Hastings, Mr. Meeks, Ms. Jackson Lee, Mr. Johnson of Georgia, Mrs. Lawrence, Ms. Bass, Ms. Wilson of Florida, Ms. Jayapal, and Ms. Clarke of New York) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of March 2020 as Endometriosis Awareness Month.Whereas endometriosis is a disease in which the type of tissue that normally grows in the uterus (the endometrium) also grows outside of the uterus;Whereas endometriosis is one of the most common gynecological diseases in women, and occurs in 1 in 10 women of reproductive age;Whereas endometriosis has no known cure;Whereas the cause of endometriosis is not known, but risk factors include having a mother, sister, or daughter with endometriosis, periods that started at an early age, monthly cycles that are short, and menstrual cycles that are heavy and last more than seven days;Whereas the only way currently available to be certain of an endometriosis diagnosis is to have a surgical procedure known as a laparoscopy;Whereas endometriosis primarily affects women in their 30s and 40s, but can affect any woman who menstruates;Whereas women experience a delay from three to eleven years between the first symptoms of pain and the final endometriosis diagnosis, which can lead to lower quality of life and high medical costs;Whereas for many girls and women, endometriosis is a lifelong chronic disease that can affect relationships, school and work, fertility, and daily life;Whereas the primary symptoms of endometriosis include pain and infertility, and many with endometriosis live with debilitating, chronic pain;Whereas endometriosis is one of the three main causes of female infertility, and between 30 and 50 percent of women with endometriosis experience infertility;Whereas health care providers must focus on managing the symptoms of endometriosis, which may include IVF, low-dose oral contraceptives, IUDs, pain killers (NSAIDs), and GnRH therapy; andWhereas there is a need for further research and increased research funding for endometriosis, which could lead to earlier detection and the discovery of the cause of the disease, a reliable, less invasive way to diagnose the disease, more effective ways to manage symptoms, and a cure: Now, therefore, be itThat the House of Representatives—(1)strongly supports the goals and ideas of Endometriosis Awareness Month;(2)recognizes the need for early detection and treatment of endometriosis, increased education for health care providers, and more culturally competent care;(3)remains committed to supporting and funding endometriosis research for more effective treatments, increasing fertility, and, ultimately, a cure; and(4)encourages the people of the United States to observe the month with appropriate awareness and educational activities.